ORDER

PER CURIAM.
The Business Bank of St. Louis (“the Bank”) appeals the grant of summary judgment in favor of Old Republic National Title Insurance Company on the Bank’s claims for declaratory judgment, indemnity, and a creditor’s bill. We find no error has occurred.
*318No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).